Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-30-2002

Knight v. Penns Grove
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-4346




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Knight v. Penns Grove" (2002). 2002 Decisions. Paper 686.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/686


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

                            UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT


                                            No. 01-4346


                                        DANNY KNIGHT,

                                                       Appellant

                                                  v.

                                BOROUGH OF PENNS GROVE;
                                     THOMAS BUTLER, P.O.
                                (in official and individual capacities)


                          On Appeal from the Untied States District Court
                                   for the District of New Jersey
                                  (D.C. Civil No. 99-cv-02315)
                             District Judge: Hon. Stanley S. Brotman


                            Submitted Under Third Circuit LAR 34.1(a)
                                      September 24, 2002

                      Before: BARRY, AMBRO and COWEN, Circuit Judges

                                     (Filed: October 30, 2002)


                                             OPINION


COWEN, Circuit Judge

       On January 16, 1997, William Clevenger was assaulted and robbed at gunpoint

outside a bar in Penns Grove, New Jersey. Appellant Danny Knight was later arrested for
participating in the attack. Knight’s arrest followed an investigation conducted by Appellee

Thomas Butler, a police officer in the Appellee Borough of Penns Grove (the “Borough”).

Butler’s investigation centered on Clevenger’s repeated identifications of Knight as one of

his assailants, and his signed statement attesting to Knight’s participation in the attack.

Based on Clevenger’s statements, Butler swore out warrants against Knight, and turned his

investigation materials over to the Salem County Prosecutor’s Office, which in turn

presented the matter to a grand jury. Clevenger testified before the grand jury, and again

identified Knight as participating in the assault.

        After the grand jury returned a seven-count indictment, Knight moved to dismiss the

charges, arguing that exculpatory evidence in the prosecutor’s possession was withheld. In

particular, Knight pointed to the six-week gap between the attack and Clevenger’s

identification of Knight as a suspect, and Clevenger’s high blood-alcohol content at the

time of the assault. The Salem County Prosecutor’s Office declined to oppose Knight’s

motion, and the indictment was dismissed.

        Knight then filed a federal civil action against Officer Butler and the Borough

alleging violations of the Fourth and Fourteenth Amendments to the United States

Constitution and New Jersey state law, predicated on 42 U.S.C. § 1983. The District Court

granted the defendants’ motions for summary judgment and dismissed Knight’s claim in its

entirety.




                                                      I.

                                                      2
        Knight filed a timely notice of appeal challenging the entry of summary judgment,

raising essentially two questions for review. First, Knight argues that the District Court

erred in determining that his arrest and indictment were supported by probable cause,

making summary judgment against his Fourth Amendment, Fourteenth Amendment, and

malicious prosecution claims improper. Second, he argues that disputed material facts

surround his allegation that Butler’s deficient investigation resulted from the Borough’s

deliberate disregard of adequate police training. The District Court had jurisdiction under

28 U.S.C. § 1331, and we have jurisdiction pursuant to 28 U.S.C. § 1291. We will affirm.

        We exercise plenary review of the District Court’s order granting summary

judgment in favor of the defendants. Torres v. McLaughlin, 163 F.3d 169, 170 (3d Cir.

1998). Summary judgment is appropriate where there exists no genuine issue as to any

material fact, such that the moving party is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(c). We view the facts in the light most favorable to Knight, drawing all

reasonable inferences in his favor. Torres, 163 F.3d at 170.

                                                    II.

        Knight first challenges the District Court’s grant of summary judgment in favor of

the defendants regarding his § 1983 allegations under the Fourth and Fourteenth

Amendments, and his § 1983 claim for malicious prosecution. As we explain below,

though styled as separate arguments, Knight’s claims all center on the District Court’s

determination that probable cause supported his arrest and indictment.

                                                    A.

                                                     3
        Knight argues that Butler initiated a criminal arrest without probable cause in

violation of his rights under the Fourth Amendment. The Fourth Amendment prohibits

arrest without probable cause. Orsatti v. New Jersey State Police, 71 F.3d 480, 482 (3d

Cir. 1995). Probable cause to arrest exists when the facts and circumstances known to the

arresting officer are sufficient to warrant a reasonable person to believe that an offense has

been committed by the suspect. United States v. Stubbs, 281 F.3d 109, 122 (3d Cir. 2002);

Wilson v. Russo, 212 F.3d 781, 789 (3d Cir. 2000). Although the existence of probable

cause in a § 1983 case is usually a question of fact, summary judgment is appropriate when

the evidence, viewed in the light most favorable to the plaintiff, could not support a

determination that an officer lacked cause to arrest. Sharrar v. Felsing, 128 F.3d 810, 818

(3d Cir. 1997); Sherwood v. Mulvihill, 113 F.3d 396, 402 (3d Cir. 1997).                        As correctly

stated by the District Court, the grand jury indictment against Knight “establishes probable

cause by definition . . . .” Trabal v. Wells Fargo Armored Serv. Corp., 269 F.3d 243, 251

(3d Cir. 2001); United States v. A Parcel of Land, Bldgs., Appurtenances, & Improvements,

Known as 92 Buena Vista Ave., Rumson, New Jersey, 937 F.2d 98, 101 (3d Cir. 1991).

Moreover, the indictment was supported by Clevenger’s testimony before the grand jury

naming Knight as his assailant. In addition, a positive identification by a victim witness is

usually sufficient alone to establish probable cause. Wilson, 212 F.3d at 790.

        We have held, however, that the routine probable cause analysis requires weighing

the “strongest inculpatory evidence” offered by a positive victim identification against any

available exculpatory evidence. Id. at 791. Knight points to four exculpatory facts not

                                                      4
presented to the grand jury: 1) the conflicting identification of Clevenger’s attackers given

by the bartender at the scene; 2) Clevenger’s elevated blood alcohol level at the time of the

attack; 3) Clevenger’s possession of cocaine at the time of the attack; and 4) the length of

time between the attack and Clevenger’s identification. While these facts are not

insignificant, they are not sufficient to undermine Clevenger’s positive identification,

particularly in light of Clevenger’s familiarity with Knight based on their prior residence,

and their conversation on the night of the attack.

        Alternatively, Knight argues that under our holding in Wilson, Butler had an

affirmative duty to inform the grand jury of these exculpatory facts during his testimony.

Knight’s reliance on Wilson is misplaced. In Wilson, we addressed a claim for false arrest

involving a warrant procured by allegedly false statements or material omissions to a judge.

Id. at 786-87. That analysis is not applicable in this case where Officer Butler did not apply

separately for an arrest warrant, but relied solely on the grand jury’s indictment. Finally, we

note that Knight presented no evidence that Butler withheld these exculpatory facts from

the Salem County Prosecutor’s Office.




        We conclude that the District Court correctly found that there was insufficient

evidence from which a jury could reasonably find that Officer Butler lacked probable cause

to arrest Knight.1



  1
    For this same reason, we find no merit in Knight’s related argument that Officer Butler
violated his right of procedural Due Process by withholding exculpatory evidence.

                                                      5
                                                     B.

        Knight next argues that the District Court erred in relying on state common law in

granting summary judgment against his malicious prosecution claim. Knight’s complaint

alleged two separate counts of malicious prosecution, one under the common law of New

Jersey, and one under § 1983. In granting the defendants’ motion for summary judgment,

the District Court considered only Knight’s state law allegation, without discussing the

separate standard applicable to § 1983 claims.

        In Merkle v. Upper Dublin Sch. Dist., 211 F.3d 782 (3d Cir. 2000), we noted that the

Supreme Court’s decision in Albright v. Oliver, 510 U.S. 266 (1994), cast doubt on our

earlier decisions adopting common law malicious prosecution as the test in a § 1983

action. Accordingly, we held that a claim of malicious prosecution under § 1983 must be

based on a provision of the Bill of Rights providing “an explicit textual source of

constitutional protection,” and not merely substantive due process. Merkle, 211 F.3d at

792 (quoting Albright, 510 U.S. at 272). The District Court’s opinion did not consider this

separate legal standard.

        Nonetheless, summary judgment in favor of the defendants on Knight’s § 1983

malicious prosecution claim was correct. While Knight’s claims under the Fourth

Amendment and the procedural component of the Fourteenth Amendment are proper bases

for a malicious prosecution claim under § 1983, each fails as a matter of law. Without a

cognizable allegation of constitutional harm, Knight’s federal malicious prosecution claim




                                                     6
cannot proceed.2

                                                     III.

        Finally, Knight argues that he raised disputed issues of material fact regarding his

allegation that Butler’s deficient investigation resulted from the Borough’s policy of

inadequate police training. The District Court found that despite the Borough’s “abject

failure to adequately train its police force,” Knight failed to demonstrate a constitutional

wrong under § 1983.3

        Section 1983 does not create any substantive rights, and provides only a remedy for

the violation of rights under federal law. Groman v. Township of Manalapan, 47 F.3d 628,

633 (3d Cir. 1995). Municipality liability under § 1983 for a failure to adequately train its

police officers requires the plaintiff to prove the existence of a policy or custom that

resulted in a constitutional violation. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694-95

(1978); Groman, 47 F.3d at 637. Knight has not sustained his claims under the Fourth or

Fourteenth Amendments, and hence lacks a constitutional injury. The District Court’s grant

of the Borough’s motion for summary judgment on this claim was therefore warranted.

                                                     VI.

        For the foregoing reasons, the judgment of the District Court entered on November



  2
    Knight does not appeal the District Court’s decision granting summary judgment in
favor of the defendants on his state law malicious prosecution claim, hence we do not
review that determination.
  3
   The Borough conceded that it failed to adequately train Officer Butler regarding his
investigation of Knight. App. at 417.

                                                      7
30, 2001 will be affirmed.




TO THE CLERK:

       Please file the foregoing opinion.




                                               /s/ Robert E. Cowen
                                            United States Circuit Judge




                                               8